Exhibit 10.1

 

DESCRIPTION OF THE MATERIAL TERMS OF

THE MIVA 2009 BONUS PROGRAM

 

The MIVA 2009 Bonus Program (the “Bonus Program”) provides for the payment of
cash bonuses to employees of MIVA, Inc. (the “Company”) and its subsidiaries,
including the Company’s currently employed named executive officers (the “NEOs,”
as named in the Company’s 2008 proxy statement and anticipated to be named in
the 2009 proxy statement). Bonus payouts to the NEOs under the Bonus Program are
based on achievement of adjusted EBITDA objectives for the Company for the
fiscal year ended December 31, 2009. Adjusted EBITDA is defined as EBITDA
(earnings before interest, income taxes, depreciation, and amortization) plus
non-cash compensation expense plus or minus certain identified revenues or
expenses that are not expected to recur or be representative of future ongoing
operation of the business.

 

The following table sets forth the target bonus amounts for which an NEO is
eligible under the Bonus Program:

 

 

 

 

 

Target Bonus

 

Executive Officer

 

Position

 

(as a % of 2009 base salary)

 

Peter Corrao

 

Chief Executive Officer

 

80

%

Lowell W. Robinson

 

Chief Financial Officer and Chief Operating Officer

 

60

%

John Pisaris

 

General Counsel

 

50

%

Subhransu Mukherjee

 

Senior Vice President MIVA Media

 

50

%

Robert Roe

 

Senior Vice President MIVA Direct

 

50

%

 

Any bonus payouts to NEOs will be made on an annual basis. Participants in the
Bonus Program, including the NEOs, are eligible to over-achieve their target
bonus based on over-achievement of adjusted EBITDA to a maximum total payout per
participant of 200% of such participant’s target bonus. In the event of a change
of control, the adjusted EBITDA objectives will be deemed to be met for the
NEOs, and each NEO’s target bonus for the full year will be paid upon
consummation of the change of control, and in any event, no later than March 15,
2010.

 

Except for certain executives, or as provided in a contract to the contrary, a
participant’s right to any bonus under the Bonus Program will cease upon
termination of employment for any reason, whether voluntary or involuntary. For
NEOs with employment contracts containing provisions for termination for “good
reason” or termination by the Company “without cause,” upon separation of
employment for either of those reasons, the executive will receive an amount
equal to their target bonus, pro-rated for the amount of time employed by the
Company in fiscal 2009, increased or decreased pursuant to actual performance
versus targeted performance in the Bonus Program measured as of the end of the
calendar month preceding the termination date. Any such pro-rata bonus will be
paid as soon as administratively possible following termination, and in any
event, no later than March 15, 2010.

 

The Company reserves the right to amend or cancel the Bonus Program for any
reason in its sole discretion.

 

--------------------------------------------------------------------------------